TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00421-CR





Javier Jose Garza, Appellant


v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 05-1575-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Javier Jose Garza seeks to appeal from a judgment of conviction for driving while
license suspended.  Sentence was imposed on April 19, 2005.  There was no motion for new trial. 
The deadline for perfecting appeal was therefore May 19, 2005.  Tex. R. App. P. 26.2(a)(1).  Notice
of appeal was mailed on May 23 and filed on May 25, 2005.  No extension of time for filing notice
of appeal was requested.  Tex. R. App. P. 26.3.  Under the circumstances, we lack jurisdiction to
dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. 
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   August 17, 2005
Do Not Publish